     Case 2:18-cv-02289-JAM-DMC Document 40 Filed 02/26/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD KEVIN HAMMERBECK,                        No. 2:18-CV-2289-JAM-DMC
12                       Plaintiff,
13           v.                                        ORDER
14    COUNTY OF SHASTA,
15                       Defendant.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. Pending before the

18   Court is Defendant’s motion for terminating sanctions. See ECF No. 37. No opposition to the

19   pending motion has been filed. Therefore, pursuant to Eastern District of California Local Rule

20   230(c), the hearing scheduled for March 10, 2021, at 10:00 a.m., before the undersigned in

21   Redding, California, is hereby taken off calendar and the matter is submitted on the record and

22   briefs without oral argument.

23                  IT IS SO ORDERED.

24

25   Dated: February 26, 2021
                                                           ____________________________________
26                                                         DENNIS M. COTA
27                                                         UNITED STATES MAGISTRATE JUDGE

28
                                                       1
